       Case 3:20-cv-11261-MGM Document 12 Filed 10/09/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


 ALBERTINA GUZMAN PICOT d/b/a                    No. 3:20-cv-11261-MGM
 SALON CABELLOS, on behalf of itself and
 all others similarly situated,

        Plaintiff,

                v.

 MAPFRE INSURANCE COMPANY and
 COLLEGE HIGHWAY INSURANCE
 AGENCY, INC.,

        Defendants.


  PLAINTIFF’S NOTICE OF DISMISSAL OF DEFENDANT COLLEGE HIGHWAY
                      INSURANCE AGENCY, INC.

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff

Albertina Guzman Picot d/b/a Salon Cabellos hereby dismisses all claims against Defendant

College Highway Insurance Agency, Inc. without prejudice.



Dated: October 9, 2020                             Respectfully submitted,

                                                   /s/ Anthony Tarricone
                                                   Anthony Tarricone, BBO #492480
                                                   Michael D. Lurie, BBO #553024
                                                   KREINDLER & KREINDLER LLP
                                                   855 Boylston Street, Suite 1101
                                                   Boston, MA 02116
                                                   atarricone@kreindler.com
                                                   mlurie@kreindler.com
                                                   Telephone: 617-424-9100
                                                   Facsimile: 617-424-9120




                                             1
Case 3:20-cv-11261-MGM Document 12 Filed 10/09/20 Page 2 of 2




                                  Arnold Levin, Esq.
                                  Laurence Berman, Esq.
                                  Frederick Longer, Esq.
                                  Daniel Levin, Esq.
                                  LEVIN SEDRAN & BERMAN LLP
                                  510 Walnut Street, Suite 500
                                  Philadelphia, PA 19106-3697
                                  Telephone: (215) 592-1500
                                  Facsimile: (215) 592-4663
                                  alevin@lfsblaw.com
                                  flonger@lfsblaw.com
                                  dlevin@lfsblaw.com

                                  Richard M. Golomb, Esq.
                                  Kenneth J. Grunfeld, Esq.
                                  GOLOMB & HONIK, P.C.
                                  1835 Market Street, Suite 2900
                                  Philadelphia, PA 19103
                                  Telephone: (215) 985-9177
                                  Facsimile: (215) 985-4169
                                  rgolomb@golombhonik.com
                                  kgrunfeld@golombhonik.com

                                  Aaron Rihn, Esq.
                                  ROBERT PEIRCE & ASSOCIATES
                                  707 Grant Street, Suite 125
                                  Pittsburgh, PA 15219
                                  Telephone: (412) 281-7229
                                  Facsimile: (412) 281-4229

                                  W. Daniel “Dee” Miles, III
                                  Rachel N. Boyd
                                  Paul W. Evans
                                  BEASLEY, ALLEN, CROW, METHVIN,
                                  PORTIS & MILES, P.C.
                                  P.O. Box 4160
                                  Montgomery, AL 36103
                                  Telephone: (334) 269-2343
                                  Facsimile: (334) 954-7555


                                  Counsel for Plaintiff and the Class




                              2
